PER CURIAM.
Appellant was tried by jury on an indictment charging first degree murder *205of her former husband, and was convicted of second degree murder. She contends that the jury’s verdict and the judgment of the court were contrary to the evidence and the law and that the trial court erred in limiting testimony concerning the deceased’s pre-disposition to violence and prior threats, and in refusing to permit defense counsel to properly develop his case and in characterizing the defense and in exhibiting skepticism as to credibility. We have read the record and considered the briefs and argument of counsel for the respective parties. We find the verdict and the judgment to be fully supported by the evidence and find further that appellant’s contentions relative to the actions of the trial judge are without merit. We find the case to have been fairly and properly tried.
Affirmed.
RAWLS, C. J., and McCORD and JOHNSON, JJ., concur.